202 F.2d 957
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.VALLEY STEEL PRODUCTS COMPANY.
No. 14792.
United States Court of Appeals Eighth Circuit.
March 16, 1953.

David P. Findling, Associate General Counsel, National Labor Relations Board and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Bernard Mellitz, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement, and stipulation filed with Board.